DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: an amendment to the Specification or to claims 1 and 21, to provide antecedent basis for the permeable membrane being “at least partially translucent.” In particular, the limitation is not new matter, because it had been recited in claim 14 as originally filed, but Applicant’s Specification discloses that the permeable membrane is “at least partially transparent,” and is silent as to translucency. See paragraph [0041].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-21, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
inter alia, “wherein the light source is modulated to simulate movement of a human;” “modulating a light source…to simulate movement of a human;” and “multiple lights that are positioned and modulated to simulate movement of a human,” respectively. These limitations render the claims indefinite, because it would not have been clear to a skilled artisan at the time of Applicant’s invention what the limitations are intended to encompass. The disclosure in Applicant’s Specification is similarly vague (see paragraph [0041]), and therefore of no help in determining a broadest reasonable construction of the limitation. Accordingly, it is unclear as to whether the limitations require, for example, the light itself be moved or otherwise manipulated, e.g., modifying the wavelengths, to look itself like a human (body or arm); or alternatively require, for example, shadows to be created in the light—not the light itself being manipulated—to simulate movement of a human (body or arm) moving through the light.
Claims 2-13 and 15-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-10, 12, 13, 15-19, 21, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al., U.S. Patent Application Publication No. 2008/0148624 A1 (hereinafter Borth), in view of Hur et al., U.S. Patent Application Publication No. 2018/0279598 A1 (hereinafter Hur), and Dykstra, U.S. Patent No. 8,893,428 B2.
	Re Claim 1, Borth discloses a remote insect monitor (320), comprising:
A container (forming 328a) including an insect attractant permeable section (forming 328b; see paragraph [0054]) that forms at least a portion of an exterior surface of the container (see figures 6 and 7, showing 328b forming a portion of an exterior surface of container 328a), the permeable section forming a landing area (see id., showing bed bugs traversing the permeable section; see also paragraphs [0054] and [0063]) and being configured to allow an insect attractant (in 346) within the see figure 6) to permeate into ambient air proximate the landing area (see id. and paragraph [0054]);
At least one detection sensor (348) for generating sensor data of insects proximate the landing area (see figure 6 and paragraph [0059]); and
A control module (340) having a processor (see paragraph [0060]) and a memory storing machine readable instructions executable by the processor (see id. and paragraph [0057]) to process the sensor data and count the insects proximate the landing area. See paragraph [0061], specifically “such indicator may be structured to provide information in addition to a positive or negative indication of bedbug presence, such as a concentration or quantitative measurement from sensor 348.”
Borth teaches a permeable section, but not expressly a permeable membrane. Borth further does not teach a light source as claimed, but does teach an attractant source (346) and a bait (362) selected to simulate characteristics of a human. See paragraphs [0067] and [0075].
Hur, similarly directed to a remote insect monitor (100, 200A, 200B; see, e.g., paragraph [0023]), comprising: a container (201) including an insect attractant (212, 214, gas in 290; see paragraphs [0033]-[0036]) within the container that is allowed to permeate into ambient air proximate a landing area (near 210; see paragraphs [0045] and [0049]); at least one detection sensor (255) for generating sensor data of insects proximate the landing area (see paragraph [0051]); and a control module (250, 300) having a processor (352; see also paragraph [0055]) and a memory storing machine readable instructions executable by the processor to process the sensor data and count the insect proximate the landing area (see id. and paragraphs [0064]-[0066]), teaches see figure 2B and paragraphs [0033] and [0045]), wherein the light source is modulated to attract a particular species of insect (see paragraphs [0045] and [0048]), the control module further including machine readable instructions executable by the processor (see paragraphs [0064]-[0065]) to control the light source (via 394).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth to have a light source positioned within the container to transmit light to an exterior of the container, wherein the light source is modulated to attract a particular species of insect, the control module further including machine readable instructions executable by the processor to control the light source, as taught by Hur, in order to use the device of Borth to attract and exterminate other species of insects drawn to light, such as moths or mosquitoes.
Although Borth as modified by Hur is silent as to the light source being modulated to simulate movement of a human, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification—as the feature is best understood—in order to attract insects such as bedbugs or mosquitoes that are attracted to humans. Borth teaches selecting specific attractants (346, 362) to mimic a human (see Borth at paragraphs [0067] and [0075]); and Hur teaches selecting specific light features to attract insects including mosquitoes (see Hur at paragraphs [0045] and [0048]), mosquitoes being well-known in the art to be attracted to humans.
see 6:64-7:2) that forms at least a portion of an exterior surface of the container (see figures 1 and 3), the permeable membrane forming a landing area (see 7:2-19 and 7:32-49) and being configured to allow an insect attractant (104) within the container to permeate into ambient air proximate the landing area (see 6:64-7:19 and 7:32-49), wherein the permeable membrane is at least partially translucent (see 6:64-7:19 and 7:32-49, noting that the types of permeable membranes taught by Dykstra would allow some light to pass through; the “at least” recited in the claim, under a broadest reasonable construction in view of the disclosure of the Specification as the membrane being “at least partially transparent,” is interpreted to mean that the light permeability is at least partially translucent; accordingly, the teachings in Dykstra of, “barrier 316 is sufficiently permeable to allow the control signal to escape” (see 7:1-2; the “control signal” may be electromagnetic radiation from the attractant, see, e.g., 4:24-37, 5:3-8, and 5:28-32), and “must be sufficiently permeable to permit the electromagnetic radiation and/or target lure to escape” (see 7:37-39), are teachings of the membrane being at least partially translucent).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the permeable section of Borth to be a permeable membrane as claimed, as taught by Dykstra, to effectuate the barrier to insects contemplated by Borth (see Borth at paragraph [0054]); and the permeable membrane being at least partially translucent, the light source positioned to transmit light through See Hur at paragraph [0045]; Dykstra at 6:67-7:2 and 7:37-39.
Re Claim 8, Borth as modified by Hur and Dykstra teaches a heater (Borth 344) configured with the container (see figure 6 and paragraph [0056]), the control module further including machine readable instructions executable by the processor to control the heater to heat the insect attractant within the container (see Borth at figure 6 and paragraphs [0056]-[0058] and [0067]-[0068]) to facilitate permeation of the insect attractant through the permeable membrane. See id. and Borth at paragraph [0054].
Re Claim 9, Borth as modified by Hur and Dykstra teaches an attractant cartridge (Borth 346) and a fluid path between the attractant cartridge and the container (see id. and Borth at paragraph [0069]), the attractant cartridge containing multiple doses of the insect attractant. See id. Applicant has not defined what constitutes a “dose[ ],” and any infinitesimal amount of attractant could be considered a single dose.
Re Claim 10, Borth teaches the control module further including machine readable instructions executable by the processor to control delivery of a dose of the insect attractant from the attractant cartridge to the container (see paragraphs [0057]-[0058]), but does not teach a valve configured in the fluid path.
Hur again teaches an attractant cartridge (290; see paragraph [0042]) and a fluid path (224, 292; see figure 2B and paragraph [0049]) between the attractant cartridge and the container (see id.), the attractant cartridge containing multiple doses of the insect attractant (see, e.g., paragraphs [0035]-[0036], noting sensor 226 for controlling flow); teaches that it is well-known in the art to have a valve (“control flow valve”; see paragraph [0036]) configured in the fluid path between the attractant cartridge and the see id.), the control module further including machine readable instructions executable by the processor (385) to control the valve to deliver a dose of the insect attractant from the attractant cartridge to the container. See id. and paragraphs [0064]-[0065].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth to have a valve configured in the fluid path between the attractant cartridge and the container, the control module further including machine readable instructions executable by the processor to control the valve to deliver a dose of the insect attractant from the attractant cartridge to the container, as taught by Hur, in order to release the attractant only when desired to trap the insects, to prevent waste of the attractant.
Re Claim 12, Borth as modified by Hur and Dykstra teaches the insect attractant being selected to attract a particular species of insect. See, e.g., Borth at paragraph [0073]; Hur at paragraph [0048].
Re Claim 13, Borth as modified by Hur and Dykstra teaches the control module further including machine readable instructions executable by the processor (see Hur at paragraphs [0064]-[0065]) to control the light source (via Hur 394) to emit light at a wavelength that attracts a particular species of insect. See Hur at paragraph [0048].
Re Claim 15, Borth teaches a rechargeable battery (see paragraph [0066]) for providing electrical power to the processor and the memory, but does not teach a solar panel for recharging the rechargeable battery.
see paragraphs [0032] and [0062]) for providing electrical power to the processor and the memory (see id.); and a solar panel for recharging the rechargeable battery. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth to have a solar panel for recharging the rechargeable battery, as taught by Hur, in order to provide an environmentally friendly power source in the event the monitor is used outdoors and/or there is no electrical outlet available, or to reduce traditional energy consumption by providing a renewable power source.
Re Claim 16, Borth teaches a communication module (see paragraph [0076]) for communicating with a remote server (see id.), the control module further including machine readable instructions executable by the processor (see paragraph [0057]) and configured to send sensor data to the remote server. See paragraph [0076].
Borth does not teach the machine readable instructions executable by the processor to operate the communication module to receive configuration parameters from the remote server and to send the sensor data to the remote server.
Hur teaches a communication module (125) for communicating with a remote server (see figure 4 and paragraphs [0024]-[0025] and [0027]-[0028]), the control module further including machine readable instructions executable by the processor to operate the communication module (see id. and paragraphs [0064]-[0065]) to receive configuration parameters from the remote server (see id. and paragraphs [0040]-[0041] and [0063]) and to send the sensor data to the remote server. See paragraphs [0024]-[0025] and [0027]-[0028].

Re Claim 17, Borth as modified by Hur and Dykstra teaches the control module further including machine readable instructions executable by the processor to control the communication module to communicate with other remote insect monitors to form a communication network. See Borth at paragraph [0053]; Hur at figure 4 and paragraphs [0027] and [0064]-[0065].
Re Claim 18, Borth as modified by Hur and Dykstra teaches a trap (Borth 323, 350) for trapping at least one of the insects proximate the landing area. See Borth at figure 6.
Re Claim 19, Borth teaches the trap comprising an airflow generator (342), the control module further including machine readable instructions executable by the processor to control the airflow generator (see paragraphs [0057]-[0058]) to generate airflow.
Borth does not teach a collection tray, and does not disclose the airflow is generated to move the at least one insect from proximate the landing area into the collection tray where it is trapped.
Hur teaches the trap comprising an airflow generator (fans in 270) and a collection tray (260), the control module further including machine readable instructions see paragraphs [0038], [0049], [0063], and [0065]) to generate airflow to move an insect proximate the landing area into the collection tray where it is trapped. See id. and paragraph [0045].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth to have a collection tray, as taught by Hur, in order to allow exterminated insects to be disposed of (see Hur at paragraph [0053]), and further to modify Borth to have an airflow generator to generate airflow to move an insect proximate the landing area into the collection tray where it is trapped, as taught by Hur, in order to provide a suction force that will prevent insects from entering and then subsequently exiting the trap.
Re Claim 21, Borth discloses a method for remotely detecting insects, comprising:
Releasing an insect attractant (from 346) from a container (346) through a permeable section (forming 328b; see paragraph [0054]) that forms at least a portion of an exterior surface of the container (see figures 6 and 7, showing 328b forming a portion of an exterior surface of 346) and a landing area (see id., showing bedbugs traversing the permeable section) that is exposed to ambient air (see id. and paragraph [0054]);
Capturing, from a sensor (348) proximate the landing area (see figure 6), sensor data of insects proximate the landing area (see figure 6 and paragraph [0059]); 
Processing (via 340; see paragraphs [0057] and [0060]) the sensor data to count the insects proximate the landing area (see paragraph [0061], specifically 
Sending the count to a remote server. See paragraph [0076].
Borth teaches a permeable section, but not expressly a permeable membrane. Borth further does not teach a light source as claimed, but does teach an attractant source (346) and a bait (362) selected to simulate characteristics of a human. See paragraphs [0067] and [0075].
Hur, similarly directed to a method for remotely detecting insects (via 100, 200A, 200B; see, e.g., paragraph [0023]), comprising: releasing an insect attractant (212, 214, gas in 290; see paragraphs [0033]-[0036]) from a container (201) that is allowed to permeate into ambient air proximate a landing area (near 210; see paragraphs [0045] and [0049]); capturing, from a sensor (255) proximate the landing area, sensor data of insects proximate the landing area (see paragraph [0051]); and processing (via 352 in 250, 300; see also paragraph [0055]) the sensor data to count the insects proximate the landing area (see id. and paragraphs [0064]-[0066]), teaches that it is known in the art to modulate a light source (212; see paragraphs [0045] and [0048]) positioned within the container to transmit light to an exterior of the container (see figure 2B and paragraphs [0033] and [0045]) to attract a particular species of insect. See paragraphs [0045] and [0048].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth to comprise modulating a light source positioned within the container to transmit light to an exterior of the container to attract a particular 
Although Borth as modified by Hur is silent as to the light source being modulated to simulate movement of a human, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification—as the feature is best understood—in order to attract insects such as bedbugs or mosquitoes that are attracted to humans. Borth teaches selecting specific attractants (346, 362) to mimic a human (see Borth at paragraphs [0067] and [0075]); and Hur teaches selecting specific light features to attract insects including mosquitoes (see Hur at paragraphs [0045] and [0048]), mosquitoes being well-known in the art to be attracted to humans.
And Dykstra, similarly directed to a method for an insect trap, teaches that it is well-known in the art for the trap to release an insect attractant (104) from a container (100) through a permeable membrane (316; see 6:64-7:19 and 7:32-49), the membrane being at least partially translucent (see 6:64-7:19 and 7:32-49, noting that the types of permeable membranes taught by Dykstra would allow some light to pass through; the “at least” recited in the claim, under a broadest reasonable construction in view of the disclosure of the Specification as the membrane being “at least partially transparent,” is interpreted to mean that the light permeability is at least partially translucent; accordingly, the teachings in Dykstra of, “barrier 316 is sufficiently permeable to allow the control signal to escape” (see 7:1-2; the “control signal” may be electromagnetic radiation from the attractant, see, e.g., 4:24-37, 5:3-8, and 5:28-32), and “must be sufficiently permeable to permit the electromagnetic radiation and/or target lure to see 7:37-39), are teachings of the membrane being at least partially translucent) and forming at least a portion of an exterior surface of the container (see figures 1 and 3) and a landing area (see 7:2-19 and 7:32-49) that is exposed to ambient air. See id. and figures 1 and 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the permeable section of Borth to be a permeable membrane as claimed, as taught by Dykstra, to effectuate the barrier to insects contemplated by Borth (see Borth at paragraph [0054]); and the permeable membrane being at least partially translucent, the light source positioned to transmit light through the permeable membrane, in order to allow the light to exit the container to attract the insects. See Hur at paragraph [0045]; Dykstra at 6:67-7:2 and 7:37-39.
Re Claim 41, Borth as modified by Hur and Dykstra teaches that the light source further comprises multiple lights (see Hur at paragraph [0033]) that are positioned and modulated to simulate movement of a human. See Borth as modified by Hur and Dykstra in the rejection of claim 1 above.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, and Dykstra as applied to claim 1 above, and further in view of Halahmi, U.S. Patent Application Publication No. 2014/0130399 A1.
Re Claim 2, Borth as modified by Hur and Dykstra is silent as to the recited features of the permeable membrane.
Halahmi, similarly directed to an insect trap, teaches that it is well-known in the art for the trap to comprise a container (“insect bait station”; see, e.g., Abstract) including an insect attractant (bait 2) therein, the container including a permeable see paragraph [0048]), teaches that the permeable membrane is gas permeable and impermeable to liquid water. See paragraph [0050], noting that PDMS is disclosed in Applicant’s specification as having such properties. See Applicant’s specification at paragraph [0027].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the permeable membrane of Borth as modified by Hur and Dykstra to be gas permeable and impermeable to liquid water, as taught by Halahmi, in order to select a material of the membrane to improve durability of the monitor by protecting it against UV and environmental degradation—for example if placed in an area that receives direct sunlight--including for use in moist environments. See Halahmi at paragraph [0050] and Abstract.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, and Dykstra as applied to claim 1 above, and further in view of Livingston, U.S. Patent Application Publication No. 2006/0130391 A1.
Re Claim 3, Borth as modified by Hur and Dykstra does not teach a removable cover.
Livingston, similarly directed to an animal trap, teaches that it is well-known in the art to have a container (see figures 5A-5C) including an animal scent device (95) therein capable of transmittance into ambient air proximate the container, comprising a removable cover (34) disposed over the animal scent device and a membrane (98) covering the animal scent device (see figure 5C), the removable cover for preventing permeation of the animal scent. See figure 5A.

Re Claim 4, Borth as modified by Hur, Dykstra, and Livingston teaches the removable cover being replaceable to stop the permeation of the insect attractant. See Livingston at figures 5A-5B.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, Dykstra, and Livingston as applied to claim 3 above, and further in view of Shigetoyo, U.S. Patent No. 5,335,446.
Re Claim 5, Borth as modified by Hur, Dykstra, and Livingston does not teach a motor as claimed.
Shigetoyo, similarly directed to an insect trap, teaches that it is well-known in the art to have a control module (7; see figure 2) having a processor and a memory storing machine readable instructions executable by the processor (see id. and 3:27-64) to process data (see id.); a removable cover (11, 12) for preventing permeation of an insecticide (15; see figure 1 and 3:21-26); and a motor (13, 14) configured to open and close the removable cover (see id.), the control module including instructions stored within the memory and executable by the processor to open and close the removable cover to release a dose of the insecticide. See figure 2 and 3:48-64.
see id.), the control module including instructions stored within the memory and executable by the processor to open and close the removable cover to release a dose of the insect attractant, as taught by Shigetoyo, in order to automate opening and closing of the cover based on a number of insects detected, or other parameters.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, Dykstra, and Livingston as applied to claim 3 above, and further in view of Ogram, U.S. Patent No. 6,598,337 B2.
Re Claim 6, Borth as modified by Hur, Dykstra, and Livingston does not disclose a pouch as claimed. Borth teaches that a dose of insect attractant is released into the ambient air proximate the landing area via the permeable membrane. See paragraph [0054].
Ogram, similarly directed to an insect device having container (40B) and an insect attractant (see 3:1-3) therein, teaches that it is well-known in the art to have the container comprise a pouch (45) that is inflatable by the insect attractant (see figure 4B and 3:61-65) and releases a dose (via 46) into the ambient air.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the container of Borth as modified by Hur, Dykstra, and Livingston to comprise a pouch that is inflatable by the insect attractant and releases a dose of the insect attractant into the ambient air proximate the landing area .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, Dykstra, Livingston, and Ogram as applied to claim 6 above, and further in view of Halahmi.
Re Claim 7, Borth as modified by Hur, Dykstra, Livingston, and Ogram is silent as to the membrane being specifically polydimethylsiloxane.
Halahmi, similarly directed to an insect trap, teaches that it is well-known in the art for the trap to comprise a container (“insect bait station”; see, e.g., Abstract) including an insect attractant (bait 2) therein, the container including a permeable membrane (4) that allows the insect attractant to permeate into the ambient air proximate a landing area of the container (see paragraph [0048]), teaches that the permeable membrane is a polydimethylsiloxane membrane. See paragraph [0050].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the permeable membrane of Borth as modified by Hur, Dykstra, Livingston, and Ogram to be a polydimethylsiloxane membrane, as taught by Halahmi, in order to select a material of the membrane to improve durability of the monitor by protecting it against UV and environmental degradation—for example if placed in an area that receives direct sunlight--including for use in moist environments. See Halahmi at paragraph [0050] and Abstract.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, and Dykstra as applied to claim 9 above, and further in view of Durand et al., U.S. Patent Application Publication No. 2004/0139648 A1 (hereinafter Durand).
Re Claim 11, Borth as modified by Hur and Dykstra teaches the control module further including machine readable instructions executable by the processor to control delivery of a dose of the insect attractant from the attractant cartridge to the container (see Borth at paragraphs [0057]-[0058]), but does not teach a pump configured in the fluid path between the attractant cartridge and the container.
Durand, similarly directed to a remote insect trapping device (see, e.g., Abstract and paragraph [0045]), teaches that it is well-known in the art for the device to comprise an attractant cartridge (49; see paragraph [0042]) and a fluid path (see figure 3) between the attractant cartridge and a container (40 or 28), and a pump (42; see paragraph [0059] and figure 3, noting placement of the pump between the container and the cartridge in terms of the fluid path), and a controller to control the pump (see paragraph [0045]) to deliver a dose of the insect attractant from the attractant cartridge to the container. See id., figure 3, and paragraph [0059], noting that if the pump is not operating, then there is no airflow generated for diffusion of the insect attractant.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth as modified by Hur and Dykstra to have a pump configured in the fluid path between the attractant cartridge and the container, the control module further including machine readable instructions executable by the processor to control the pump, as taught by Durand, in order to selectively increase or decrease a flow rate of the attractant into the container, depending on a number of insects counted or other parameters. It is noted that a pump is a functional equivalent of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth, Hur, and Dykstra as applied to claim 19 above, and further in view of Kleinhenz, U.S. Patent No. 6,568,125 B2 and Ott, U.S. Patent No. 5,367,821.
Re Claim 20, Borth as modified by Hur and Dykstra teaches the control module further including machine readable instructions implementing one or more algorithms executable by the processor to locate one of the insects proximate the landing area (see Borth at paragraphs [0057]-[0058]; Hur at paragraphs [0064]-[0066]) and to activate the airflow generator (via Borth 340; Hur 385) to collect and capture the insect when identified as being of interest. See id.; Borth at paragraph [0059]; Hur at paragraph [0045]. Borth as modified by Hur and Dykstra does not teach an actuator for positioning a hose coupled to the airflow generator, the control module to control the actuator to move the hose closer to the one insect.
Kleinhenz, similarly directed to a remote insect monitor, teaches manually positioning a hose (16) coupled to an airflow generator (12), and a sensor (38) to identify and locate an insect proximate a landing area (see 4:15-24) and to control an actuator to activate the airflow generator to collect and capture the insect. See id. and claim 10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth as modified by Hur and Dykstra to have a hose coupled to the airflow generator, the control module further including machine readable 
And Ott, similarly directed to an insect trap comprising an actuator (see, e.g., Abstract) and a tubing (68), teaches that it is well-known in the art to locate an insect of interest (see 4:66-5:16) and to move the hose closer to the insect and activate an airflow generator (12) to collect and capture the one insect. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the device of Borth as modified by Hur, Dykstra, and Kleinhenz to move the hose closer to the one insect, as taught by Ott, in order to facilitate capture of insects. It is well-known that a suctioning effect is more effective if the target is closer to the suction. It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to have the positioning and moving of the hose to be done by an actuator controlled by the control module, in order to automate the device based on a number of insects detected or other parameters. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. 
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. In view of the amendments to claims 1 and 21, the rejections above have been modified.
Applicant argues that Dykstra does not teach a permeable membrane that is at least partially translucent. See Rem. 11. Applicant additionally argues that, “Dykstra cannot function with a membrane, since Dykstra require that an insect be able to pass through the aperture.” See id.
As a preliminary matter, Applicant’s Specification lacks antecedent basis for the membrane being at least partially “translucent,” because the Specification discloses only that the membrane is “at least partially transparent.” See Spec. at paragraph [0041]. As such, the “at least partially” feature is interpreted under a broadest reasonable interpretation consistent with Applicant’s Specification, as requiring that a light transmission through the permeable membrane be at least partially translucent, i.e., includes transparent.
Notably, in view of the amendments to claim 1, Halahmi is no longer cited in the rejection of claim 1, because Dykstra teaches the features for which Halahmi was previously cited (Halahmi is still cited for teachings the features of claims 2 and 7). However, to the extent that Applicant argues that Dykstra does not teach a membrane, such argument is not persuasive in view of Applicant’s Specification and the teachings of Dykstra. Applicant’s Specification provides no special definition of “membrane” and uses the term consistent with dictionary definitions of the term, e.g., “a thin pliable sheet of material forming a barrier or lining.” See Oxford Languages definition of “membrane.” In particular, Dykstra teaches that the barrier #316 may be a “resilient flap or like structure.” See 7:32-33. Accordingly, the barrier of Dykstra is a thin pliable sheet of material forming a barrier of lining. Claim 1 does not exclude the feature of the permeable membrane allowing insect ingress, nor does Dykstra require that the insect See Dykstra at 7:2-4, noting the language, “[i]n an embodiment….”
Applicant’s argument that the structure of Dykstra is not translucent, is similarly not persuasive. In particular, Dykstra teaches that “barrier 316 is sufficiently permeable to allow the control signal to escape” (see 7:1-2); and if the flap, then “the flap must be sufficiently permeable to permit the electromagnetic radiation and/or target lure to escape.” See 7:37-39. With respect to the latter, electromagnetic radiation being able to escape requires that the membrane at least partially translucent. With respect to the former, Dykstra further teaches that the control signal may include electromagnetic radiation (see, e.g., 4:24-37, 5:5-8, and 5:28-32), and as such, Dykstra at least suggests that the permeable membrane allows electromagnetic radiation to escape, i.e., is at least partially translucent.
Applicant argues that, “[n]one of Borth, Halahmi, Hur, or Dykstra disclose that the light source is modulated to simulate movement of a human.” See Rem. 11.
The newly-recited feature is addressed above in the modified rejections of claims 1 and 21. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Borth as modified by Hur and Dykstra to have the light source be modulated to simulate movement of a human, as the limitation is best understood, in order to use a functionally-equivalent insect attractant, depending on the types of insects to be attracted. It is well-known in the art that mosquitoes, for example, are drawn to humans, and would therefore be similarly drawn to artificial human movements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642